Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
Claims 1-2, 8, 11-12, and 15 have been amended.
Claims 9-10, and 19-20 have been canceled.
Claims 1-8, 11-18 remained pending.
IDS filed on 02/25/2022 have been received and considered.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 



Responses to Arguments/Remarks
Applicants’ arguments regarding newly cited amendments of independent claims 1 and 11 of pages 14-16 versus the prior art of Mixter citing “transmitting the first audio signal to an audio output device through an audio output interface of the electronic device so that the first audio signal is output from the audio output device, while the microphone is available, receiving an audio signal for a designated period of time through the microphone after the first audio signal is transmitted; identifying a degree of matching between the audio signal received through the microphone and the first audio signal, in order to determine whether or not the audio output device normally outputs the first audio signal and transmitting information regarding the degree of matching to the server through the communication circuit”, have been considered, However, they are moot in light of the new ground of rejection. 
Please refer to the action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 11-16 is/are rejected under 35 U.S.C. 103 as obvious over Mixter et al (US 2017/0025124, A1) in view of Oishi et al (US 20160302008, A1).

     Regarding claim 1, Mixter teaches an electronic device (the electronic device 190 or 400 of Figs. 1-2, 8 and para. 0043-0045 comprising devices such as smart speakers or the like configured to receive and respond to instructions information via at least the server 112 of para. 0035-0038 and to receive and respond to user voice requests accordingly);
comprising: 
a housing comprising a circular upper end surface comprising multiple openings, a flat circular lower end surface, and a side surface surrounding a space between the upper end surface and the lower end surface  (a housing of Figs. 8 of the electronic device as can be seen on top includes a circular upper end surface comprising multiple openings having a selected pattern, a flat circular lower end surface, and a side surface surrounding a space between the upper end surface and the lower end surface);
an audio output interface formed on the side surface and to be connected to an audio output device in a wired or wireless manner (audio output interface 410 of Figs. 8 may as would be appreciated by one skill in the art be coupled to an audio output device 518/520 of para. 0074 in a wired or wireless manner); 
a power input interface formed on the side surface (Figs. 8 and power input 408);  
a microphone positioned inside the housing so as to face the openings (Figs. 8 and mic 402); 
a communication circuit (any of the network interface of at least Figs. 2 and para. 0034-0036 comprises said wireless communication circuit);
a processor operatively connected to the audio output interface, the power input interface, the microphone, and the communication circuit (the processor of at least para. 0009 and Figs. 2) and 
a memory operatively connected to the processor (at least a memory 506 of Figs. 2 and para. 0009), wherein the memory is configured to store instructions that, when executed, cause the processor to: 
receive a wake-up command through the microphone (para. 0015, and 0058-0060 and Fig. 6 further teaches said received wake-up command through the microphone); 
recognize the wake-up command (para. 0038, and 0091-0094);
transmit information related to reception of the wake-up command to a server through the communication circuit (any and/or all the devices 190 of para. 0015 and 0047-0051 may transmit information related to reception of the wake-up command to the server 112 through the communication circuit); 
receive a response from the server through the communication circuit (at least para. 0067 further teaches the receive instructions response from the server through the communication circuit); 
produce, based on the response, a first audio signal (para. 0088 further teaches a case of produce, based on the response from the server, a first audio signal);
    However, Mixter is silent regarding wherein transmit the first audio signal to the audio output device through the audio output interface so that the first audio signal is output from the audio output device while the microphone is available;
receive an audio signal for a designated period of time through the microphone after the first audio signal is transmitted; identify a degree of matching between the audio signal received through the microphone and the first audio signal, in order to determine whether or not the audio output device normally-2-Serial No: 16/756,894Docket No: 4500-1-633 Reply to Office Action of: Jan. 19, 2022Amendment Dated: April 13, 2022outputs the first audio signal; and transmit information regarding the degree of matching to the server through the communication circuit.
      Oishi teaches in at least para. 0004 and 0073-0074 a system comprising an audio signal producer configured to produce, based on at least received instructions, an audio that is subsequently transmitted by a transmitting means to an audio output reproducing device through obviously an audio output interface so that the first audio signal is output from the audio output device while the microphone is ready to record a second audio signal from the output device, said microphone of further para. 0006 and 0073-0074 receive an audio signal from the reproducing device understoodly for a designated period of time through the microphone after the first audio signal is transmitted, a comparison module receiving the second audio reproduced and the first sent audio performs a degree of matching between the audio signal received through the microphone and the first audio signal, in order to determine whether or not the audio output device normally-2-Serial No: 16/756,894Docket No: 4500-1-633 Reply to Office Action of: Jan. 19, 2022Amendment Dated: April 13, 2022outputs the first audio signal, in a case the matching fails, further signals are generated to at least take corrective action, a case further exists in para. 0074 that the comparison module send to module 809/811 information regarding the degree of matching through a known communication circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Oishi to include wherein said transmit first audio signal to the audio output device through the audio output interface so that the first audio signal is output from the audio output device while the microphone is available, receive said  audio signal for a designated period of time, identify said  degree of matching between the audio signal received through the microphone and the first audio signal,  and transmit said information regarding the degree of matching to the server through the communication circuit, as illustrated above, as Mixter in view of Oishi are in the same field of endeavor of generating an audio signal based on received information, processing the received audio, and send a result of the processed audio to an output device, Oishi further complements the audio transmitted and received by the output device of Mixter in the sense that the output device of Oishi reproduced the received audio after receiving it where the microphone being available records the reproduced audio signal which is transmitted to a comparison module to ascertain a degree of matching between the transmitted audio and the reproduced audio, the result is sent to an output device which understoodly maybe one of a server or the like to further decide a corrective action based on the transmitted matching result, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


     Regarding claim 2 (as claimed in claim 1), Mixter further teaches wherein the first audio signal is a non-language sound (one skill in the art would appreciate the received non-language sound of at least para. 0040, 0044, 0047 and 0050-0051 indicative of a classical music or audio tone signal or the like obviously indicate said first output audio signal). 
 

     Regarding claim 3 (as claimed in claim 1), Mixter further teaches wherein the information related to reception of the wake-up command comprises information indicating that the wake-up command is received and information regarding quality of the wake-up command (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command comprises information indicating that the wake-up command is received and information regarding quality of the wake-up command).

     Regarding claim 4 (as claimed in claim 3), Mixter further teaches wherein the information regarding quality of the wake-up command comprises at least one of loudness of the wake-up command received through the microphone, degree of matching between the wake-up command received through the microphone and a wake-up command prestored in the memory, and a signal- to-noise ratio between the wake-up command received through the microphone and an audio signal received through the microphone before or after reception of the wake-up command (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command and information regarding quality of the wake-up command and a signal- to-noise ratio between the wake-up command received through the microphone and an audio signal received through the microphone before or after reception of the wake-up command).

     Regarding claim 5 (as claimed in claim 3), Mixter further teaches wherein the information related to reception the wake-up command further comprises at least one of identification information of the electronic device through the communication circuit, registration account information of the electronic device, registration position information of the electronic device, and information regarding an audio output device connected to the electronic device  (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command and information regarding position or distance of the user corresponding to at least registration position information of the electronic device, and information regarding an audio output device connected to the electronic device).


     Regarding claim 6 (as claimed in claim 1), Mixter further teaches wherein the instructions are configured to cause the processor to: receive a voice command through the microphone (one skill in the art would appreciate the play music instruction of at least para. 0145-0146, 0173 or that of a voice waking instruction of para. 0038 obviously is received in a case through the microphone); 
transmit the voice command to the server through the communication circuit (para. 0038 and 0067 further implied the received signal is in a case forwarded to the server); 
produce a second audio signal, when a response to the voice command is received from the server through the communication circuit, based on the response (the device 190 of at least para. 0067 further configured obviously  of producing said obvious second audio signal, when a response to the voice command is received from the server through the communication circuit, based on the response);
and output the second audio signal through the audio output interface (output voice response or the like of the devices of at least further para. 0067, 0071 and 0145-048 as said output second audio signal); and 
wherein the second audio signal is a non-language sound or a language sound (the devices of para. 0145-0146 further likewise obviously capable as illustrated in applicants’ disclosure where the audio signal response is a second playing of a certain music obviously entailing one of a classical music or the like as said non-language sound).

     Regarding claim 11, Mixter teaches at least in para. 0010-0014 a method for operating an electronic device, 
the method comprising: 
receiving a wake-up command through a microphone of the electronic device;  7PRELIMINARY AMENDMENTDocket No. 4500-1-633 
recognizing the wake-up command (para. 0015, and 0058-0060 and Fig. 6 further teaches said received wake-up command through the microphone); 
transmitting information related to reception of the wake-up command to a server through a communication circuit of the electronic device (any and/or all the devices 190 of para. 0015 and 0047-0051 may transmit information related to reception of the wake-up command to the server 112 via processor of para. 0009 or any of the network interface of at least Figs. 2 comprising obviously said communication circuit); 
receiving a response from the server through the communication circuit (at least para. 0067 further teaches the receive instructions response from the server through the communication circuit); 
 producing, based on the response, a first audio signal (para. 0052 further teaches responding to user based on further the instructions from the server at para. 0067, a first audio signal).
    However, Mixter is silent regarding wherein transmitting the first audio signal to an audio output device through an audio output interface of the electronic device so that the first audio signal is output from the audio output device, while the microphone is available, receiving an audio signal for a designated period of time through the microphone after the first audio signal is transmitted; identifying a degree of matching between the audio signal received through the microphone and the first audio signal, in order to determine whether or not the audio output device normally outputs the first audio signal; and transmitting information regarding the degree of matching to the server through the communication circuit.
    Oishi teaches in at least para. 0004 and 0073-0074 a system comprising an audio signal producer configured to produce, based on at least received instructions, an audio that is subsequently transmitted by a transmitting means to an audio output reproducing device through obviously an audio output interface so that the first audio signal is output from the audio output device while the microphone is ready to record a second audio signal from the output device, said microphone of further para. 0006 and 0073-0074 receive an audio signal from the reproducing device understoodly for a designated period of time through the microphone after the first audio signal is transmitted, a comparison module receiving the second audio reproduced and the first sent audio performs a degree of matching between the audio signal received through the microphone and the first audio signal, in order to determine whether or not the audio output device normally-2-Serial No: 16/756,894Docket No: 4500-1-633 Reply to Office Action of: Jan. 19, 2022Amendment Dated: April 13, 2022outputs the first audio signal, in a case the matching fails, further signals are generated to at least take corrective action, a case further exists in para. 0074 that the comparison module send to module 809/811 information regarding the degree of matching through a known communication circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Oishi to include wherein said transmitting first audio signal to the audio output device through the audio output interface so that the first audio signal is output from the audio output device while the microphone is available, receiving said  audio signal for a designated period of time, identifying  said  degree of matching between the audio signal received through the microphone and the first audio signal,  and transmitting said information regarding the degree of matching to the server through the communication circuit, as illustrated above, as Mixter in view of Oishi are in the same field of endeavor of generating an audio signal based on received information, processing the received audio, and send a result of the processed audio to an output device, Oishi further complements the audio transmitted and received by the output device of Mixter in the sense that the output device of Oishi reproduced the received audio after receiving it where the microphone being available records the reproduced audio signal which is transmitted to a comparison module to ascertain a degree of matching between the transmitted audio and the reproduced audio, the result is sent to an output device which understoodly maybe one of a server or the like to further decide a corrective action based on the transmitted matching result, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


     Regarding claim 12 (as claimed in claim 11), Mixter further teaches wherein the first audio signal is a non-language sound (one skill in the art would appreciate the received non-language sound of at least para. 0040, 0044, 0047 and 0050-0051 indicative of a classical music or audio tone signal or the like obviously indicate said first output audio signal). 

     Regarding claim 13 (as claimed in claim 11), Mixter further teaches wherein the information related to reception of the wake-up command comprises information indicating that the wake-up command is received and information regarding quality of the wake-up command (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command comprises information indicating that the wake-up command is received and information regarding quality of the wake-up command).

     Regarding claim 14 (as claimed in claim 13), Mixter further teaches wherein the information regarding quality of the wake-up command comprises at least one of loudness of the wake-up command received through the microphone, degree of matching between the wake-up command received through the microphone and a wake-up command prestored in a memory of the electronic device, and a signal-to-noise ratio between the wake-up command received through the microphone and an audio signal received through the microphone before or after reception of the wake-up command (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command and information regarding quality of the wake-up command and a signal- to-noise ratio between the wake-up command received through the microphone and an audio signal received through the microphone before or after reception of the wake-up command).

      Regarding claim 15 (as claimed in claim 13), Mixter further teaches wherein the information related to reception the wake-up command further comprises at least one of identification information of the electronic device through the communication circuit, registration account information of the electronic device, registration position information of the electronic device, and information regarding an audio output device connected to the electronic device  (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command and information regarding position or distance of the user corresponding to at least registration position information of the electronic device, and information regarding an audio output device connected to the electronic device).
 8PRELIMINARY AMENDMENTDocket No. 4500-1-633 
     Regarding claim 16 (as claimed in claim 11), Mixter further teaches wherein further comprising: receiving a voice command through the microphone (one skill in the art would appreciate the play music instruction of at least para. 0145-0146, 0173 or that of a voice waking instruction of para. 0038 obviously is received in a case through the microphone); 
 transmitting the voice command to the server through the communication circuit (para. 0038 and 0067 further implied the received signal is in a case forwarded to the server); 
 producing a second audio signal based on the response, if a response to the voice command has been received from the server through the communication circuit (the device 190 of at least para. 0067 further configured obviously  of producing said obvious second audio signal, when a response to the voice command is received from the server through the communication circuit, based on the response);
 and outputting the second audio signal through the audio output interface (output voice response or the like of the devices of at least further para. 0067, 0071 and 0145-048 as said output second audio signal); and 
wherein the second audio signal is a non-language sound or a language sound (the devices of para. 0145-0146 further likewise obviously capable as illustrated in applicants’ disclosure where the audio signal response is a second playing of a certain music obviously entailing one of a classical music or the like as said non-language sound).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Mixter in view of Oishi, and further in view of Sung et al. (US 2017/0372703, previously cited).

     Regarding claim 7 (as claimed in claim 6), Mixter in view of Oishi are silent regarding wherein the instructions are configured to cause the processor to output a third audio signal through the audio output interface, when no response to the voice command is received from the server, so as to inform that information regarding the voice command cannot be provided, and wherein the third audio signal is an audio signal prestored in the memory.  
    Sung teaches in at least para. 0068-0070 a client 102 and server system 110 monitoring voice inputs requests from said client devices 102 and responses received from server 112 and further configured for outputting responses associating with server delays, or connectivity issues as audio signal indicating that information related to the voice command cannot be provided through the audio output interface due to connectivity or disconnection issues, if no response to the voice command is received from the server 112, and wherein said  audio signal may obviously be as understood in the art a hot-word or an audio signal which may obviously prestored in the memory of the electronic device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Oishi, and further in view of Sung to include wherein the instructions are configured to cause the processor to output a third audio signal through the audio output interface, when no response to the voice command is received from the server, so as to inform that information regarding the voice command cannot be provided, and wherein the third audio signal is an audio signal prestored in the memory, as illustrated above, Sung complements Mixter in view of Oishi in a case where the requested device provides an acknowledgement response to the requesting either through an output of language sound signal or a non-language sound signal which essentially would convey a heartbeat, connection or disconnection to the requesting device, and a further case exists where a connection to the server to either the requesting or requested device is disconnected, in such a case where the device requires processing capability of the server, said device as understood in the art, when no response to the voice command is received from the server to the requested device, the device in turn may send a response so as to inform that information regarding the voice command cannot be provided, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 17 (as claimed in claim 6), Mixter in view of Oishi are silent regarding wherein further comprising: outputting a third audio signal indicating that information related to the voice command cannot be provided through the audio output interface, if no response to the voice command is received from the server, and wherein the third audio signal is an audio signal prestored in the memory of the electronic device.  
   Sung teaches in at least para. 0068-0070 a client 102 and server system 110 monitoring voice inputs requests from said client devices 102 and responses received from server 112 and further configured for outputting responses associating with server delays, or connectivity issues as audio signal indicating that information related to the voice command cannot be provided through the audio output interface due to connectivity or disconnection issues, if no response to the voice command is received from the server 112, and wherein said  audio signal may obviously be as understood in the art a hot-word or an audio signal which may obviously prestored in the memory of the electronic device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Oishi, and further in view of Sung to include wherein said outputting a third audio signal through the audio output interface, when no response to the voice command is received from the server, so as to inform that information regarding the voice command cannot be provided, and wherein said third audio signal is an audio signal prestored in the memory, as illustrated above, Sung complements Mixter in view of Oishi in a case where the requested device provides an acknowledgement response to the requesting either through an output of language sound signal or a non-language sound signal which essentially would convey a heartbeat, connection or disconnection to the requesting device, and a further case exists where a connection to the server to either the requesting or requested device is disconnected, in such a case where the device requires processing capability of the server, said device as understood in the art, when no response to the voice command is received from the server to the requested device, the device in turn may send a response so as to inform that information regarding the voice command cannot be provided, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


Claim(s) 8 and  18 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Mixter in view Oishi, and further in view of Jobanputra (US 10931999, previously cited), and further in view of K.Mixter et al. (US 2018/0122378, previously cited).

       Regarding claim 8 (as claimed in claim 6), Mixter further teaches in at least para. 0074 regarding wherein the electronic device 190 is connected to an audio output device 518/520 through the audio output interface. 
    However, Mixter in view of Oishi are silent regarding said instructions configured to cause the processor to: transmit, when the electronic device and the audio output device are disconnected, information indicating disconnection from the audio output device and a signal requesting a change of an input/output device to the server through the communication circuit; and switch an operating mode of the electronic device to a sleep mode.
      Jobanputra teaches in at least Figs. 11D and Col. 5-6, a voice activated device, a smart voice enabled television, and an output device all communicably connected to a backend server, the devices transmit to the server and/or each other information detailing information such as unavailability or disconnection from the audio output device and/or the television, and a signal to the server requesting a change of an input/output device through the communication circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Oishi, and further in view of Jobanputra to include wherein said transmit, when the electronic device and the audio output device are disconnected, information indicating disconnection from the audio output device and a signal requesting a change of an input/output device to the server through the communication circuit, as illustrated above, Jobanputra complements Mixter in view of Oishi a case where the server designated or requested device maybe in an unavailable state or a disconnected state, a device may notify the server of the disconnection, and one skill in the art would appreciate in that case the requesting device may request of the server when the electronic device and the audio output device are disconnected, information indicating disconnection from the audio output device and a signal requesting a change of an input/output device to the server through the communication circuit wherein services may continue uninterrupted, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
     However, Mixter in view of Oishi, and further in view of Jobanputra are silent regarding wherein switch an operating mode of the electronic device to a sleep mode.
       K.Mixter teaches in at least para. 0147 an electronic device connectable to an audio output device through the audio output interface, and to a server and instructions configured to cause the processor to switch an operating mode of the electronic device 404 to a sleep mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Oishi, and further in view of Jobanputra, and further in view of K.Mixter to include wherein switch said operating mode of the electronic device to a sleep mode, as illustrated above, K.Mixter further complements Mixter in view of Oishi, and further in view of Jobanputra in a sense where a device service is no longer desires, said device may be ordered to switch to a sleep state where listening functions of that device may be disabled, wherein services may continue uninterrupted, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


       Regarding claim 18 (as claimed in claim 16), Mixter further teaches in at least para. 0074 regarding wherein the electronic device 190 is connected to an audio output device 518/520 through the audio output interface. 
    However, Mixter in view of Oishi are silent regarding said instructions configured to cause the processor to: transmitting, when the electronic device and the audio output device are disconnected, information indicating disconnection from the audio output device and a signal requesting a change of an input/output device to the server through the communication circuit; and switching an operating mode of the electronic device to a sleep mode.
      Jobanputra teaches in at least Figs. 11D and Col. 5-6, a voice activated device, a smart voice enabled television, and an output device all communicably connected to a backend server, the devices transmit to the server and/or each other information detailing information such as unavailability or disconnection from the audio output device and/or the television, and a signal to the server requesting a change of an input/output device through the communication circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Oishi, and further in view of Jobanputra to include wherein said transmitting, when the electronic device and the audio output device are disconnected, information indicating disconnection from the audio output device and a signal requesting a change of an input/output device to the server through the communication circuit, as illustrated above, Jobanputra complements Mixter in view of Oishi a case where the server designated or requested device maybe in an unavailable state or a disconnected state, a device may notify the server of the disconnection, and one skill in the art would appreciate in that case the requesting device may request of the server when the electronic device and the audio output device are disconnected, information indicating disconnection from the audio output device and a signal requesting a change of an input/output device to the server through the communication circuit wherein services may continue uninterrupted, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
     However, Mixter in view of Oishi, and further in view of Jobanputra are silent regarding wherein switching an operating mode of the electronic device to a sleep mode.
       K.Mixter teaches in at least para. 0147 an electronic device connectable to an audio output device through the audio output interface, and to a server and instructions configured to cause the processor to switch an operating mode of the electronic device 404 to a sleep mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Oishi, and further in view of Jobanputra, and further in view of K.Mixter to include wherein switch said operating mode of the electronic device to a sleep mode, as illustrated above, K.Mixter further complements Mixter in view of Oishi, and further in view of Jobanputra in a sense where a device service is no longer desires, said device may be ordered to switch to a sleep state where listening functions of that device may be disabled, wherein services may continue uninterrupted, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        06/15/2022